UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4787
DAVID TERRELL JOHNSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Jerome B. Friedman, District Judge.
                            (CR-01-50)

                      Submitted: March 14, 2002

                      Decided: March 26, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Stephen A. Hudgins, Newport News, for Appellant. Paul J. McNulty,
United States Attorney, Toby M. Jesson, Special Assistant United
States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JOHNSON
                              OPINION

PER CURIAM:

   David Terrell Johnson pled guilty to assault resulting in serious
bodily injury, in violation of 18 U.S.C. § 113(a)(6) (1994), and was
sentenced to a term of forty-six months imprisonment. He seeks to
appeal, alleging that his sentence was disproportionately harsh. We
find that Johnson waived his appeal rights and, therefore, dismiss the
appeal.

   In his plea agreement, Johnson waived the right to appeal a sen-
tence within the statutory maximum. This provision of the agreement
was brought to his attention by the district court during the plea collo-
quy, and Johnson stated that he understood the waiver and affirmed
his intention to waive his appeal rights. A defendant may waive the
right to appeal if the waiver is knowing and intelligent. United States
v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). We find that
Johnson’s waiver was knowing and voluntary and effectively bars
review of his challenge to the district court’s imposition of sentence.

   Accordingly, we dismiss the appeal. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           DISMISSED